       Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


DOMINGO ARREGUIN GOMEZ, et al.            )
                                          )
                  Plaintiffs              )   Civil Action No. 1:20-cv-01419
                                          )
      v.                                  )
                                          )
DONALD J. TRUMP, et al.                   )
                                          )
                  Defendants              )
                                          )
__________________________________________)

             BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTIVE RELIEF


                                              Charles H. Kuck
                                              Kuck Baxter Immigration, LLC
                                              365 Northridge Rd, Suite 300
                                              Atlanta, GA 30350
                                              (404) 816-8611
                                              ckuck@immigration.net

                                              Gregory H. Siskind
                                              Johnna J. Main Bailey*
                                              Siskind Susser, PC
                                              1028 Oakhaven Road
                                              Memphis, TN 38119
                                              (901) 682-6455
                                              gsiskind@visalaw.com
                                              jmainbailey@visalaw.com

                                              *Pro hac vice admission pending




                          BRIEF OF AMICUS CURIAE
                                     1
            Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 2 of 13




                                                     TABLE OF CONTENTS

Table of Authorities………………………………………………………………………………3

Interest of Amici Curiae ............................................................................................................... 5


 Argument .....................................................................................................................................5

          1. Presidential Proclamations violate United States obligations under the World Trade
          Organization General Agreement on Trade in Services…………………..........................6

                      A. The United States is a Member of the WTO.......................................................6

                      B. The United States is a Signatory to the WTO’s General Agreement on Trade in

                      Services Which Requires the U.S. to Admit L-1 Nonimmigrants...........................7

                      C. The Presidential Proclamation of June 22, 2020 Will Cause the U.S. to be in

                      Violation of the GATS.............................................................................................9

                      D. The WTO Provides a Dispute Resolution Venue…………….…………...….10

                      E. The Threat of Retaliation……………………………………………………...11


Conclusion ....................................................................................................................................12




                                                 BRIEF OF AMICUS CURIAE
                                                            2
             Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 3 of 13




                                                     TABLE OF AUTHORITIES

Treaties:

General Agreement on Trade in Services (GATS), text of the GATS can be found at

https://www.wto.org/english/docs_e/legal_e/26-gats_01_e.htm.....................................................7

           Article I(2)(a)-(d)…………………………………………….……………………………7

           Article XIX……………………………………………………..……………………..…..7

           Article XXI……………………………………………………...………………..……….7

Other Sources:

DS503: United States — Measures Concerning Non-Immigrant Visas. Available at

https://www.wto.org/english/tratop_e/dispu_e/cases_e/ds503_e.htm...........................................10



National Foundation for American Policy: NFAP Policy Brief, “Legal Analysis: Fee Increase on

H-1B Visas Likely Violates U.S. Commitments Under GATS,” analysis by Stephen Claeys

(January 2011). Available at

http://www.nfap.com/pdf/0111H1BFeeIncreaseandGATS_NFAPPolicyBrief.pdf........................9



“Number of U.S. workers employed by foreign-owned companies is on the rise” by Kristen

Bialik (December 14, 2017). Available at https://www.pewresearch.org/fact-

tank/2017/12/14/number-of-u-s-workers-employed-by-foreign-owned-companies-is-on-the-

rise/...................................................................................................................................................9


Schedule of U.S. commitments under the GATS. Available at

https://www.citizen.org/documents/GATS98.pdf, pages 31 through 36………………...………..8



                                                    BRIEF OF AMICUS CURIAE
                                                               3
            Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 4 of 13




“The United States and the World Trade Organization” USTR Archives (December 2011).

Available at https://ustr.gov/about-us/policy-offices/press-office/blog/2011/december/united-

states-and-world-trade-organization .....................................................................………………..7


Visas Issued by Fiscal Year, available at

https://infogram.com/figure-1-l-1-visas-issued-by-fiscal-year-1hke60rjro0165r .........................11



World Trade Organization member country profile for the United States. Available at

https://bit.ly/3fnKRDg.....................................................................................................................6


“World Trade Organization, Understanding the WTO: Settling Disputes – A unique

contribution”. Available at

https://www.wto.org/english/thewto_e/whatis_e/tif_e/disp1_e.htm...............................................6




                                               BRIEF OF AMICUS CURIAE
                                                          4
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 5 of 13




                               INTEREST OF AMICUS CURIAE

       Gregory Siskind, a graduate of Vanderbilt University and the University of Chicago Law

School, has practiced immigration law since 1990. He is the author of six books including the J-

1 Visa Guidebook, a treatise published annually by Lexis-Nexis since 1997. He has served for

the past ten years on the Board of Governors of the American Immigration Lawyers Association

and was awarded AILA’s Advocacy Award in 2020. He writes this brief in his individual

capacity as an expert on immigration law.

       Charles Kuck earned his J.D. degree, cum laude, from Arizona State University Law

School in 1989. He is admitted to practice law in Washington, D.C., Georgia, and Arizona. He

has taught immigration law as a professor for over 20 years at Emory Law School and the

University of Georgia Law School. He is the author of numerous law review articles and op-eds

on various U.S. immigration law subjects, and has spoken at hundreds of legal, industry

business, and civic organization on immigration. He has testified before Congress on numerous

occasions on immigration and is frequently quoted by the press due to his immigration expertise.

Charles Kuck is a former National President of the American Immigration Lawyers Association.

       Johnna Main Bailey practices immigration law at Siskind Susser. She writes this brief in

her individual capacity. Siskind, Kuck, and Main Bailey are not counsel to either party of the

suit, nor have they received payment for the preparation of or submission of this brief. Siskind,

Kuck, and Main Bailey submit this brief in order to address a legal issue not discussed in the

Complaint.




                                 BRIEF OF AMICUS CURIAE
                                            5
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 6 of 13




                                        ARGUMENT

1. Presidential Proclamations violate United States’ obligations under the World Trade

Organization General Agreement on Trade in Services.

       A. The United States is a Member of the WTO

       The World Trade Organization (“WTO”) is an international organization charged, in part,

with resolving disagreements involving trade issues between its member countries. The United

States has been a Member of the WTO since January 1, 1995.1

       As a member of the WTO, the United States may challenge the behavior of other member

nations that the United States believes have violated their commitments to the WTO. 2 Likewise,

the United States may be challenged by other member nations who believe the United States has

violated its commitments to the WTO. Id.

       The Office of the United States Trade Representative described the critical importance of

the WTO to the United States:

       “The United States is an original member of the WTO and a steadfast supporter of the

       rules-based multilateral trading system that it governs. Working through the WTO, the

       United States is able to protect and advance the economic interests of American

       businesses and workers while opening foreign markets. These actions protect and create

       jobs and support economic growth here at home. The United States is also a world leader

       in securing the reduction of trade barriers to expand global economic opportunity, to




1
  See World Trade Organization member country profile for the United States.
https://bit.ly/3fnKRDg.
2
  See “World Trade Organization, Understanding the WTO: Settling Disputes – A unique
contribution”, available at https://www.wto.org/english/thewto_e/whatis_e/tif_e/disp1_e.htm.
                                   BRIEF OF AMICUS CURIAE
                                                6
         Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 7 of 13




       raise standards of living, and to reduce poverty. The WTO agreements also provide a

       foundation for U.S. bilateral and regional agreements…”3

       B. The United States is a Signatory to the WTO’s General Agreement on Trade in

       Services Which Requires the U.S. to Admit L-1 Nonimmigrants.

       The General Agreement on Trade in Services4 went into effect on January 1, 1995

simultaneously with the creation of the WTO and governs trade in services between signing

countries. The GATS is binding on the United States as well as the rest of the WTO’s member

countries.

       The GATS governs various types of services. Article 1 lists two such services that are

relevant to U.S. immigration law: Mode 3 (the supply of a service by a service supplier of a

WTO Member) and Mode 4 (the supply of a service by a service supplier of one Member,

through the presence of natural persons of a Member).5

       Signatories to the GATS made specific commitments regarding the terms, limitations,

and conditions on market access and the conditions and qualifications on national treatment.6 A

schedule for each signatory country, including the United States, is attached to the GATS laying

out that country’s obligations. The GATS has a process whereby member nations may seek to

revise their commitment schedule.7




3
  See “The United States and the World Trade Organization” USTR Archives (December 2011).
https://ustr.gov/about-us/policy-offices/press-office/blog/2011/december/united-states-and-
world-trade-organization.
4
  The text of the GATS can be found at https://www.wto.org/english/docs_e/legal_e/26-
gats_01_e.htm.
5
  General Agreement on Trade in Services, Article I(2)(a)-(d).
6
  GATS, Article XIX.
7
  GATS, Article XXI.
                                  BRIEF OF AMICUS CURIAE
                                                  7
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 8 of 13




       The United States Schedule of Commitments under the General Agreement on Trade in

Services8 contains the following language with respect to L-1 intracompany transfer visas:




8
 The Schedule of U.S. commitments under the GATS can be found at
https://www.citizen.org/documents/GATS98.pdf on pages 31 through 36.
                               BRIEF OF AMICUS CURIAE
                                            8
         Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 9 of 13




       In short, the GATS requires the United States to admit L-1A and L-1B nonimmigrants,

the intracompany transfer category that allows foreign-owned companies as well as U.S.-based

multinational corporations to bring in key executives, managers and specialized employees.

       C. The Presidential Proclamation of June 22, 2020 Will Cause the U.S. to be in

       Violation of the GATS.

       On June 22, 2020, President Trump signed a proclamation (the “June Proclamation”) that

eliminates for the rest of 2020 – and potentially indefinitely – the entry of a variety of immigrant

and nonimmigrant visas. Among them are individuals seeking entry on L-1 visas. The denial of

visas to individuals otherwise qualifying for L-1 visas is a clear violation of the GATS. The

GATS calls for the admission of L-1A and L-1B nonimmigrants and the June Proclamation

contains an outright bar on the issuance of any visas in the category.9

       The potential impact on international commerce could be severe. Nearly seven million

Americans work for foreign-owned companies in the U.S. and this accounts for 5.5% of all U.S.

private sector employment.10



9
  The National Foundation for American Policy has analyzed the impact of prior immigration
changes on GATS compliance and its findings are instructive. They can be found at
http://www.nfap.com/pdf/0111H1BFeeIncreaseandGATS_NFAPPolicyBrief.pdf and
http://www.nfap.com/pdf/GATSLegalAnalysis_NFAPPolicyStudy_June2010.pdf
10
   “Number of U.S. workers employed by foreign-owned companies is on the rise” by Kristen
Bialik (December 14, 2017). https://www.pewresearch.org/fact-tank/2017/12/14/number-of-u-s-
workers-employed-by-foreign-owned-companies-is-on-the-rise/.
                               BRIEF OF AMICUS CURIAE
                                              9
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 10 of 13




       There is no doubt that a high percentage of these companies would have considered

locating elsewhere if they believed they would not be able to send overseas representatives of the

company to be able to oversee their U.S. operations. The GATS is supposed to prevent this result

and thousands of companies have relied on it for more than a quarter century.

       D. The WTO Provides a Dispute Resolution Venue

       The brazen violation of the GATS by the Trump Administration is not likely to go

unchallenged by other WTO members. Indeed, the U.S. has been challenged for much lesser

violations.11 The process through which a WTO member nation disputes the behavior of another

member nation is largely focused on discussions (“consultations”) between the countries

involved.12

       When consultations alone do not lead to a resolution of a dispute between member

nations, the WTO dispute resolution process also allows for decision-making by a panel of

member nations. The process involves various stages in a typical WTO dispute settlement case.




11
   For example, in March 2016, India filed a dispute with the WTO against the United States.
DS503: United States — Measures Concerning Non-Immigrant Visas, available at
https://www.wto.org/english/tratop_e/dispu_e/cases_e/ds503_e.htm. India’s request alleged that
the United States violated its obligations under GATS by imposing increased fees on certain
applicants for L-1 and H-1B categories of non-immigrant visas. The complaint also alleged that
the United States had, in violation of its specific numerical commitment to allow up to 65,000
H1-B visas each year for “Fashion Models and Specialty Occupations,” entered into trade
agreements with Singapore and Chile and each of those trade agreements effectively reduced the
number of H1-B visas that the United States committed to granting on an annual basis under
GATS. It is worth noting that El Salvador joined India in challenging the propriety of United
States actions within the context of GATS. India’s dispute against the United States, filed in
2016 and not yet settled (according to information available on the WTO’s website), is an
example of the type of challenges that the United States may face if the Presidential
Proclamations are allowed to stand.
12
   https://www.wto.org/english/tratop_e/dispu_e/disp_settlement_cbt_e/c6s2p1_e.htm.
                                   BRIEF OF AMICUS CURIAE
                                                  10
         Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 11 of 13




         The panel stage13 involves the issuances of a report recommending a solution to the

dispute. The solution will be implemented or an agreed upon amount of compensation will be

paid, with input from the parties.

         If the solution is not implemented and compensation is not agreed upon, the prevailing

party in the WTO dispute resolution process may seek permission from the WTO to retaliate

against the losing party. Retaliation comes in the form of trade sanctions against the offending

party.

         E. The Threat of Retaliation

         The June Proclamation impacts tens of thousands of workers from countries around the

world14 and it is very possible a large number of countries will seek redress for the U.S. violation

of the treaty. Should the dispute result in impacted countries retaliating against the U.S. per the

WTO’s dispute resolution process, the consequences for Americans working abroad and U.S.

companies operating around the world could be severe.

         The State Department estimates that there are nine million American citizens living

abroad.15 And there are thousands of U.S. companies operating overseas that could find their

owners in the U.S. are no longer able to manage their overseas operations. In short, the June

Proclamation could put millions of U.S. workers’ jobs overseas at risk and cost American

companies an incalculable fortune.




13
    https://www.wto.org/english/tratop_e/dispu_e/disp_settlement_cbt_e/c6s3p1_e.htm
14
    In recent years, more than 75,000 L-1s are typically issued by U.S. consulates.
https://infogram.com/figure-1-l-1-visas-issued-by-fiscal-year-1hke60rjro0165r.
15
   https://web.archive.org/web/20180313184411if_/https://travel.state.gov/content/dam/travel/CA
_By_the_Numbers.pdf.
                                   BRIEF OF AMICUS CURIAE
                                                 11
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 12 of 13




                                          CONCLUSION

       The Plaintiffs have provided plenty of reasons why the June Proclamation is disastrous

and illegal. They did not, however, delve into the issue of U.S. international agreement

obligations. It is not necessary for the court to consider the issue of whether the Plaintiffs have

the legal right to sue based on the GATS. It is enough that the court merely consider the

economic impact of retaliation by GATS signatories. The Trump Administration is citing

helping U.S. workers as the sole basis for the June Proclamation. However, the Proclamation

clearly runs counter to our obligations under the GATS and it is quite foreseeable that we will

eventually find U.S. workers overseas being terminated and deported and U.S. companies forced

to close their operations or run them at great risk with no oversight from American executives

and managers.

                                                              Respectfully submitted,

                                                              By: KUCK BAXTER
                                                              IMMIGRATION LLC,

                                                               /s/ Charles H. Kuck
                                                              Charles H. Kuck, Esq.
                                                              365 Northridge Road, Suite 300
                                                              Atlanta, GA 30350
                                                              Phone: (404) 816-8611
                                                              Fax: (404) 816-8615

                                                              By: ___/s/ Greg Siskind_________
                                                              Gregory H. Siskind
                                                              Johnna J. Main Bailey*
                                                              Siskind Susser, PC
                                                              1028 Oakhaven Road
                                                              Memphis, TN 38119
                                                              (901) 682-6455
                                                              gsiskind@visalaw.com
                                                              jmainbailey@visalaw.com

                                                              *Pro hac vice admission pending

                                  BRIEF OF AMICUS CURIAE
                                            12
        Case 1:20-cv-01419-APM Document 60 Filed 08/07/20 Page 13 of 13




                          CERTIFICATE OF FILING AND SERVICE

I, Charles Kuck, hereby certify that on August 7, 2020, the foregoing document was served on all
parties or their counsel of record through the CM/ECF system.

Respectfully submitted,

KUCK BAXTER IMMIGRATION LLC,

 /s/ Charles H. Kuck
Charles H. Kuck, Esq.
365 Northridge Road, Suite 300
Atlanta, GA 30350
Phone: (404) 816-8611
Fax: (404) 816-8615




                                 BRIEF OF AMICUS CURIAE
                                           13
